[Cite as State v. Cook, 2010-Ohio-4814.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               UNION COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 14-10-05

        v.

PHILLIP COOK,                                             OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Union County Common Pleas Court
                           Trial Court No. 2009-CR-0200

                                      Judgment Affirmed

                            Date of Decision: October 4, 2010




APPEARANCES:

        Alison Boggs for Appellant

        Terry L. Hord for Appellee
Case No. 14-10-05


ROGERS, J.

       {¶1} Defendant-Appellant, Phillip Cook, appeals the judgment of the

Court of Common Pleas of Union County convicting him of six counts of

trafficking in heroin and one count of engaging in a pattern of corrupt activity, and

sentencing him to an aggregate sixteen-year and three-month prison term. On

appeal, Cook argues that the trial court erred when it failed to conduct a hearing on

his request to remove his court-appointed counsel; that he received prejudicially

ineffective assistance of counsel in violation of his constitutional rights; and, that

the trial court erred when it imposed consecutive sentences. Based upon the

following, we affirm the judgment of the trial court.

       {¶2} In October 2009, the Union County Grand Jury indicted Cook on

Count One, trafficking in heroin in the vicinity of a school in violation of R.C.

2925.03(A)(1),(C)(6)(b), a felony of the fourth degree; Count Two, possession of

heroin in violation of R.C. 2925.11(A),(C)(6)(a), a felony of the fifth degree;

Count Three, trafficking in heroin in the vicinity of a school in violation of R.C.

2925.03(A)(1),(C)(6)(b), a felony of the fourth degree; Count Four, possession of

heroin in violation of R.C. 2925.11(A),(C)(6)(a), a felony of the fifth degree;

Count Five, trafficking in heroin in the vicinity of a school in violation of R.C.

2925.03(A)(1),(C)(6)(b), a felony of the fourth degree; Count Six, possession of

heroin in violation of R.C. 2925.11(A),(C)(6)(a), a felony of the fifth degree;



                                         -2-
Case No. 14-10-05


Count Seven, trafficking in heroin in the vicinity of a school in violation of R.C.

2925.03(A)(1),(C)(6)(b), a felony of the fourth degree; Count Eight, trafficking in

heroin in the vicinity of a school in violation of R.C. 2925.03(A)(1),(C)(6)(c), a

felony of the third degree; Count Nine, possession of heroin in violation of R.C.

2925.11(A),(C)(6)(b), a felony of the fourth degree; Count Ten, trafficking in

heroin in violation of R.C. 2925.03(A)(1),(C)(6)(b), a felony of the fourth degree;

Count Eleven, possession of heroin committed within the vicinity of a school in

violation of R.C. 2925.11(A),(C)(6)(a), a felony of the fifth degree; and, Count

Twelve, engaging in a pattern of corrupt activity in violation of R.C.

2923.32(A)(1),(B)(1), a felony of the first degree.

       {¶3} In November 2009, Cook entered a plea of not guilty to all counts in

the indictment. Additionally, the trial court appointed Cook counsel.

       {¶4} In December 2009, Cook filed a letter with the trial court requesting

representation from the Ohio Public Defender’s Office.        In the letter, Cook

contended that he believed his current court-appointed attorney was neglecting his

case because he had cancelled scheduled appointments and failed to return his

phone calls.   Additionally, Cook stated that he felt intimidated because his

attorney and an assistant county prosecutor shared office space; that some of his

family members had been prosecuted by that assistant county prosecutor; and,

that, consequently, he felt he would not receive a fair trial. Thereafter, Cook



                                         -3-
Case No. 14-10-05


withdrew his pleas of not guilty and, pursuant to a plea agreement, entered a plea

of guilty to Counts One, Three, Five, Seven, Eight, Ten, and Twelve. The trial

court dismissed Counts Two, Four, Six, Nine, and Eleven at the behest of the

State.    At the change of plea hearing, the following dialogue took place, in

pertinent part:

         [TRIAL COURT]: * * * Mr. Cook, have you discussed the
         matter of your plea and the present charges fully and completely
         with your attorney Mr. Valentine?
         [COOK]: Yes, sir.
         [TRIAL COURT]: Are you now satisfied with the service and
         advice of your attorney up to the present time?
         [COOK]: Yes, sir.
         [TRIAL COURT]: You understand that no one can compel you
         to plead guilty?
         [COOK]: Yes, sir.
         [TRIAL COURT]: Are you changing this plea freely and
         voluntarily?
         [COOK]: Yes, sir.

(Dec. 2009 Hearing Tr., pp. 17-18).

         {¶5} In February 2010, Cook’s trial counsel filed a sentencing

memorandum averring that Cook had been addicted to heroin and that, but for his

addiction, it was unlikely he would have engaged in the activity giving rise to his

indictment. Trial counsel further requested an aggregate sentence not exceeding

four years and eleven months so that Cook would be eligible for judicial release.

To the memorandum, trial counsel attached twenty-three letters from Cook’s

friends and family attesting to his character and asking for counseling and



                                        -4-
Case No. 14-10-05


treatment in lieu of incarceration. Additionally, the trial court held a sentencing

hearing at which the following testimony was heard.

       {¶6} Detective Don McGlenn of the Marysville Police Department

testified that Cook had juvenile delinquency problems that continued into his adult

life; that Cook was “very well known” at the police department (hearing tr., p. 8);

that, in relation to other drug dealers in the community, he “would have to put Mr.

Cook right at the top for the simple reason of [sic] Mr. Cook is very mobile” (id. at

9); that he believed Cook had been selling heroin for a longer period of time than

the period during which the confidential informants purchased from him; and, that

he believed many underage or high school-aged persons purchased heroin from

Cook based on his surveillance of hotels Cook frequented. On cross-examination,

Detective McGlenn admitted that he did not have first-hand knowledge that Cook

supplied heroin to any middle-school aged person, and that the youngest

individuals he had direct knowledge that Cook sold heroin to were eighteen or

nineteen years of age.

       {¶7} Agent Scott Sunquest of the United States Drug Enforcement

Administration testified that he worked with the Marysville Police Department on

an ongoing heroin investigation; that he learned of Cook during the course of the

investigation; that he had observed Cook sell heroin to a purchaser in the

Columbus area; that Cook returned to Marysville and he and the narcotics team



                                         -5-
Case No. 14-10-05


followed the purchaser and recovered sixty-five unit doses of heroin from that

individual; that Columbus was the main distribution point for heroin in Ohio. On

cross-examination, Agent Sunquest stated that nothing was recovered from Cook

upon a stop of his vehicle following the transaction.

       {¶8} Detective Tony Brooks of the Marysville Police Department testified

that he participated in the drug interdiction program with Detective McGlenn; that

he used three confidential informants who conducted six transactions with Cook;

that he consequently considered Cook to be a heroin dealer; that he believed Cook

was the number one heroin trafficker in the Marysville area; that he learned from a

confidential informant that, during one traffic stop, Cook wadded up a napkin

containing heroin and threw it on the ground and later retrieved it, and that, during

another traffic stop, a female passenger put the heroin inside her vagina; that he

monitored Cook for approximately two months and observed approximately six or

seven transactions during that time frame; and, that his investigation revealed that

Cook used Columbus as a conduit to bring heroin into the Marysville area. On

cross-examination, Detective Brooks testified that he based his ranking of Cook as

the “number one” heroin trafficker based on the amounts of transactions he

observed and based on information he received from the community.

       {¶9} In March 2010, the trial court sentenced Cook to a fifteen-month

prison term on each of Counts One, Three, Five, Seven, and Ten; to a four-year



                                         -6-
Case No. 14-10-05


prison term on Count Eight; and, to a six-year prison term on Count Twelve. The

trial court ordered all terms to be served consecutively for an aggregate sixteen-

year and three-month prison term, and also ordered Cook to pay a $6,000 fine. In

the judgment entry, the trial court specifically stated that it had “considered the

presentence investigation, information presented at the hearing and the record; and

the Court further having considered the factors pertaining to the seriousness of the

offense and pertaining to recidivism, and further having considered the factors

contained in R.C. 2929.13(B), the Court finds the offender is not amendable to

community control, and that prison is consistent with the purposes and principles

of sentencing set forth in R.C. 2929.11.” (Mar. 2010 Judgment Entry, p. 2).

       {¶10} It is from this judgment that Cook appeals, presenting the following

assignments of error for our review.

                            Assignment of Error No. I

      THE TRIAL COURT ERRED WHEN IT FAILED TO
      CONDUCT A HEARING TO INQUIRE INTO THE
      DEFENDANT-APPELLANT’S REASONS FOR WANTING TO
      REMOVE HIS COURT-APPOINTED COUNSEL, THEREBY
      VIOLATING DEFENDANT’S CONSTITUTIONAL RIGHT
      TO COUNSEL.

                           Assignment of Error No. II

      DEFENDANT-APPELLANT RECEIVED PREJUDICIALLY
      INEFFECTIVE ASSISTANCE OF COUNSEL IN VIOLATION
      OF HIS SIXTH AND FOURTEENTH AMENDMENT
      RIGHTS, AS WELL AS HIS RIGHTS UNDER SECTION 10,
      ARTICLE I, OF THE OHIO CONSTITUTION.


                                        -7-
Case No. 14-10-05


                           Assignment of Error No. III

      THE TRIAL COURT ERRED WHEN IT SENTENCED
      APPELLANT TO CONSECUTIVE SENTENCES.

                             Assignment of Error No. I

       {¶11} In his first assignment of error, Cook argues that the trial court erred

when it failed to conduct a hearing on his request to remove his court-appointed

counsel. Specifically, Cook contends that he demonstrated a conflict with counsel

by sending a letter to the court expressing that he did not have enough contact with

his attorney to adequately prepare for his case and by raising a concern about his

attorney’s office-sharing relationship with a Union County assistant prosecutor.

       {¶12} The Supreme Court of Ohio has held that “‘[a]n indigent defendant

has no right to have a particular attorney represent him and therefore must

demonstrate “good cause” to warrant substitution of counsel.’” State v. Cowans

(1999), 87 Ohio St.3d 68, 72, quoting United States v. Iles (C.A.6, 1990), 906 F.2d

1122, 1130. “The trial court may deny the request to substitute counsel if the

complaint is unreasonable.” State v. Conway, 108 Ohio St.3d 214, 2006-Ohio-

791, ¶148, citing State v. Deal (1969), 17 Ohio St.2d 17, syllabus. In order to

discharge a court-appointed attorney, the Supreme Court has further held that the

defendant must show “‘a breakdown in the attorney-client relationship of such

magnitude as to jeopardize the defendant’s right to effective assistance of

counsel.’” State v. Coleman (1988), 37 Ohio St.3d 286, 292, quoting People v.


                                        -8-
Case No. 14-10-05


Robles (1970), 2 Cal.3d 205, 215, 466 P.2d 710, 717. The trial court’s decision is

reviewed under an abuse-of-discretion standard. Id., citing Cowans, 87 Ohio St.3d

at 73.

         {¶13} Here, despite the averments made concerning counsel in his letter to

the trial court, we find that Cook has failed to demonstrate a breakdown in the

attorney-client relationship of the magnitude contemplated by the Supreme Court

in Coleman. The trial court conducted a very through Crim.R. 11 colloquy at the

sentencing hearing, and specifically inquired whether Cook had fully and

completely discussed the matters of his plea and the charges with his attorney,

whether he was satisfied with the service and advice of his attorney, whether he

understood no one could compel him to plead guilty, and whether he was freely

and voluntarily changing his plea to guilty. Cook answered all of these inquiries

in the affirmative. Consequently, we do not find that the trial court abused its

discretion in declining to hold a hearing concerning Cook’s letter discussing

removal of his counsel.

         {¶14} Accordingly, we overrule Cook’s first assignment of error.

                             Assignment of Error No. II

         {¶15} In his second assignment of error, Cook argues that he received

prejudicially ineffective assistance of counsel in violation of his constitutional

rights. Specifically, Cook contends that he felt intimidated by the fact that his



                                         -9-
Case No. 14-10-05


attorney shared office space with an assistant prosecutor, and, that his attorney was

ineffective by failing to put any evidence in his sentencing memorandum and by

failing to object to certain testimony by police officers that was outside the scope

of the charges at issue.

       {¶16} An ineffective assistance of counsel claim requires proof that trial

counsel’s performance fell below objective standards of reasonable representation

and that the defendant was prejudiced as a result. State v. Bradley (1989), 42 Ohio

St.3d 136, paragraph two of the syllabus. To show that a defendant has been

prejudiced by counsel’s deficient performance, the defendant must prove that there

exists a reasonable probability that, but for counsel’s errors, the outcome at trial

would have been different.     Id. at paragraph three of syllabus.      “Reasonable

probability” is a probability sufficient to undermine confidence in the outcome of

the trial.   State v. Waddy (1992), 63 Ohio St.3d 424, 433, superseded by

constitutional amendment on other grounds as recognized by State v. Smith, 80

Ohio St.3d 89, 103, 1997-Ohio-355.

       {¶17} Additionally, the court must look to the totality of the circumstances

and not isolated instances of an allegedly deficient performance. State v. Malone

(1989), 2d Dist. No. 10564, 1989 WL 150798. Furthermore, attorneys licensed by

the State of Ohio are presumed to provide competent representation. State v.

Pierce, 3d Dist. No. 11-09-05, 2010-Ohio-478, citing State v. Hoffman (1998), 129



                                        -10-
Case No. 14-10-05


Ohio App.3d 403, 407. Accordingly, we must afford a high level of deference to

the performance of trial counsel. Bradley, 42 Ohio St.3d at 142.

       {¶18} Further, the Supreme Court of Ohio has held that a guilty plea

waives a defendant’s right to allege ineffective assistance of counsel, except to the

extent counsel’s errors caused the guilty plea to be less than knowing and

voluntary. State v. Spates (1992), 64 Ohio St.3d 269. The trial court’s judgment

will not be reversed unless the defendant can demonstrate a reasonable probability

that, but for counsel’s errors, he would not have pleaded guilty but would have

insisted on continuing to trial. Hill v. Lockhart (1985), 474 U.S. 52, 52-53; State

v. Xie (1992), 62 Ohio St.3d 521, 524; State v. Davis, 12th Dist. No. CA98-06-

134, 2000 WL 1086723.

       {¶19} First, Cook contends that he felt intimidated by the fact that his

attorney shared office space with an assistant prosecutor. The Supreme Court has

held that, “[i]n order to satisfy a Sixth Amendment claim of ineffective assistance

of counsel, appellant must demonstrate that an actual conflict of interest adversely

affected his counsel’s performance.” (Emphasis added.) State v. Keith, 79 Ohio

St.3d 514, 535, 1997-Ohio-367. Here, Cook admitted that the record did not

indicate if the assistant prosecutor was involved in any part of his case or whether

the office-sharing arrangement prejudiced him in any way. Consequently, Cook

has failed to demonstrate an actual conflict of interest and has not averred that,



                                        -11-
Case No. 14-10-05


absent the office-sharing arrangement, he would not have pleaded guilty but would

have gone to trial.

       {¶20} Next, although Cook contends that his counsel was ineffective for

failing to put any evidence in the sentencing memorandum, he ignores the fact that

trial counsel attached to the memorandum twenty-three letters from Cook’s friends

and family attesting to his character and asking for counseling and treatment in

lieu of incarceration. Further, Cook offers no proposals as to what evidence could

have been included on his behalf in the sentencing memorandum, and none is

apparent from the record. State v. Bowens (1991), 11th Dist. No. 89-A-1463, 1991

WL 155228.

       {¶21} Finally, Cook contends that counsel was ineffective for failing to

object to testimony of law enforcement officers at his sentencing hearing which he

alleges was outside the scope of the charges at issue. Cook does not identify what

specific testimony to which he believes counsel should have objected. Assuming

that Cook challenges the officers’ testimony concerning uncharged drug offenses

involving minors, we cannot find that this evidence was improper. Evid.R. 101(C)

provides that the rules of evidence do not apply to certain criminal proceedings,

and specifically enumerates “sentencing” as an excluded proceeding. Courts have

recognized that “[t]he evidence the court may consider [at sentencing] is not

confined to the evidence that strictly relates to the conviction offense because the



                                       -12-
Case No. 14-10-05


court is no longer concerned * * * with the narrow issue of guilt.” State v.

Bowser, 2d Dist. No. 08-CR-1203, 2010-Ohio-951, ¶14. On the contrary, the trial

court at sentencing may consider “facts that support a charge of which the

offender is ultimately acquitted,” “allegations of crimes for which the offender is

never prosecuted,” or facts supporting a charge that has been dismissed pursuant

to a plea agreement. Bowser, 2010-Ohio-951, at ¶¶16-17. Consequently, as the

trial court was permitted to consider the uncharged drug offenses allegedly

involving minors, trial counsel was not ineffective in failing to object to this

evidence.

      {¶22} Accordingly, we overrule Cook’s second assignment of error.

                           Assignment of Error No. III

      {¶23} In his third assignment of error, Cook argues that the trial court erred

when it imposed consecutive sentences. Specifically, Cook contends that the

aggregate sentence exceeded the maximum permitted for the highest degree

felony.     The State responds that Cook was required pursuant to R.C.

2953.08(C)(1) to seek leave to appeal his consecutive sentences, which he did not.

      {¶24} Initially, we address the State’s argument that Cook was required to

seek leave to appeal. Several Ohio Appellate Courts have determined that App.R.

5(D) supersedes the prior leave requirement of R.C. 2953.08(C) and merges the

motion for leave into the error(s) assigned in the appeal as of right. State v.



                                       -13-
Case No. 14-10-05


Furrow, 2d Dist. No. Civ.A. 03CA19, 2004-Ohio-5272, ¶8, citing App.R. 5(D);

State v. Ballard, 6th Dist. Nos. L-04-1070, L-05-1027, 2006-Ohio-1863, ¶21.

Consequently, because R.C. 2953.08(C) and App.R. 5(D) conflict, the statutory

leave requirement is “void and of no effect.” Furrow, 2004-Ohio-5272, at ¶8,

citing Article IV, Section 5(B), Ohio Constitution. Accordingly, we will address

Cook’s argument.

        {¶25} An appellate court must conduct a meaningful review of the trial

court’s sentencing decision. State v. Daughenbaugh, 3d Dist. No. 16-07-07, 2007-

Ohio-5774, ¶8, citing State v. Carter, 11th Dist. No. 2003-P-0007, 2004-Ohio-

1181. A meaningful review means “that an appellate court hearing an appeal of a

felony sentence may modify or vacate the sentence and remand the matter to the

trial court for re-sentencing if the court clearly and convincingly finds that the

record does not support the sentence or that the sentence is otherwise contrary to

law.”1 Daughenbaugh, 2007-Ohio-5774, at ¶8, citing Carter, 2004-Ohio-1181, at

¶44; R.C. 2953.08(G).

        {¶26} The Supreme Court of Ohio, in State v. Foster, 109 Ohio St.3d 1,

2006-Ohio-856, declared portions of the felony sentencing statutes to be




1
  We note that the Supreme Court of Ohio’s plurality opinion in State v. Kalish, 120 Ohio St.3d 23, 2008-
Ohio-4912, established a two-part test utilizing an abuse of discretion standard for appellate review of
felony sentencing decisions under R.C. 2953.08(G). While we cite to this Court’s precedential clear and
convincing review standard adopted by three dissenting Justices in Kalish, we note that our decision in this
case would be identical under the Kalish plurality’s two-part test.


                                                   -14-
Case No. 14-10-05


unconstitutional, specifically those portions requiring judicial fact finding before

imposition of sentences, pursuant to the United States Supreme Court’s decisions

in Apprendi v. New Jersey (2000), 530 U.S. 466; Blakely v. Washington (2004),

542 U.S. 296; and United States v. Booker (2005), 543 U.S. 220. Specifically,

Foster held that “[t]rial courts [now] have full discretion to impose a prison

sentence within the statutory range and are no longer required to make findings or

give their reasons for imposing maximum, consecutive, or more than the minimum

sentences.” 109 Ohio St.3d 1, at paragraph seven of the syllabus.

       {¶27} Furthermore, the Supreme Court of Ohio in State v. Bates, 118 Ohio

St.3d 174, 2008-Ohio-1983, ¶18, held that “[t]he severance and excision of former

R.C. 2929.14(E)(4) * * * by Foster * * * leaves no statute * * * to limit [the] trial

court[’s] discretion beyond the basic ‘purposes and principles of sentencing’

provision articulated and set forth in R.C. 2929.11 and 2929.12.”

       {¶28} Here, the trial court sentenced Cook to a fifteen-month prison term

on each of Counts One, Three, Five, Seven, and Ten; to a four-year prison term on

Count Eight; and, to a six-year prison term on Count Twelve.            Under R.C.

2929.14(A), these prison terms were within the statutory guidelines. Further,

although the trial court ordered Cook to serve his sentences consecutively, under

Foster, this was within the trial court’s discretion, and the trial court was not

required to give its reasons for doing so. Nevertheless, the trial court specifically



                                        -15-
Case No. 14-10-05


stated that, in sentencing, it had “considered the presentence investigation,

information presented at the hearing and the record[,]* * * the factors pertaining to

the seriousness of the offense and pertaining to recidivism, and * * * that prison is

consistent with the purposes and principles of sentencing set forth in R.C.

2929.11.” (Mar. 2010 Judgment Entry, p. 2). Consequently, we do not find that

the trial court erred in imposing non-minimum and consecutive prison terms.

       {¶29} Accordingly, we overrule Cook’s third assignment of error.

       {¶30} Having found no error prejudicial to the appellant herein, in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed

PRESTON, J., concur.

/jlr



WILLAMOWSKI, P.J., Concurring Separately.

       {¶31} I concur fully with the majority opinion, however write separately to

emphasize that the appropriate standard of review was applied. The standard of

review for sentences was set forth in the plurality opinion of Kalish, supra. In

Kalish, four panel members noted that R.C. 2953.08(G) requires that appellate

courts require appellants to meet a clearly and convincingly contrary to law




                                        -16-
Case No. 14-10-05


standard of review when reviewing a sentence.2 For example, if the sentencing

court imposed consecutive sentences, as in this case, the standard of review would

be clearly and convincingly contrary to law. However, if the appeal is based upon

the proper application of the factors in R.C. 2929.12, four panel members in

Kalish would require review using an abuse of discretion standard as specifically

set forth in R.C 2929.12.3

        {¶32} In his assignments of error, Cook alleges that the trial court erred

when it sentenced him to consecutive sentences. Cook’s appeal of his felony

sentence did not raise issue with the application of the factors set forth in R.C.

2929.12, which would require an abuse of discretion standard. Thus, the clearly

and convincingly standard used to review this case, as set forth in R.C.

2953.08(G)(2) is the proper standard of review herein.




2
   Justices Pfeifer, Lundberg Stratton, Lanzinger, and Judge Willamowski, sitting by assignment, all
reached this conclusion.
3
   Justices O’Connor, Moyer, O’Donnell, and Judge Willamowski, sitting by assignment, concurred in this
position, although the first three would use both standards of review in all cases.


                                                 -17-